DETAILED ACTION
This Office Action is responsive to the amendment filed on 8/10/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require that the composition is characterized by an extensional viscosity of at least 1200 Pa∙s at a strain of 1.5; this limitation is not supported by the original disclosure which does not contain any teachings regarding the extensional viscosity that the  the disclosed composition should have an extensional viscosity in a particular range.
Claims 2-20 depend from claim 1 and do not correct the deficiency discussed in the previous paragraph. The claims are therefore rejected per the same rationale as applied to claim 1 above.

Claim Rejections - 35 USC § 103
Claim 1-5, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oysaed et al, WO2008/092627.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendment to claim 1: “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113).
As discussed in the previous Office Action, Oysaed renders obvious the production of a long chain branched (LCB) polypropylene which
is a random copolymer of the same monomers combined in the same amounts as the PP copolymer recited in the instant claims,
has a branching structure like the PP copolymer recited in the instant claims,
has the same melt flow index as the PP copolymer recited in the instant claims, and 
is made via the same process of branching a random propylene copolymer using a radical generator such as a peroxide as used to make the PP copolymer recited in the instant claims.
The prior art LCB polypropylene appears to be identical to the claimed invention; as such, it is reasonably expected that its properties would not be materially different from those of the claimed invention. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the claimed composition would not be met by the LCB polypropylene disclosed by Oysaed.

Claims 6, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oysaed et al, WO2008/092627, as applied to claims 1-5, 8-15, and 17-20  above, and further in view of Sehanobish et al, WO03/082971.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.  

Claims 1-7, 9-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thoen et al, US2002/0151611.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendment to claim 1: As discussed in the previous Action, Thoen renders obvious the production of a propylene copolymer material which
is a random copolymer of the same monomers combined in the same amounts as the PP copolymer recited in the instant claims,
has a branching structure like the PP copolymer recited in the instant claims,
has the same melt flow index as the PP copolymer recited in the instant claims, and 
is made via the same process of reacting a random propylene copolymer with a poly(sulfonyl azide) as used to make the PP copolymer recited in the instant claims.
The prior art propylene copolymer material appears to be identical to the claimed invention; as such, it is reasonably expected that its properties would not be materially different from those of the claimed invention. The burden is therefore shifted to the applicant to provide evidence that the extensional viscosity property used to define the claimed composition would not be met by the composition disclosed by Thoen; see In re Fitzgerald and In re Marosi cited earlier in this Action.
 
Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. 112(a): Applicant argues that the claimed extensional viscosity is supported throughout the application as filed, citing paragraph ¶0074 and FIG. 1. This is not persuasive.
The original disclosure only refers to extensional viscosity in paragraphs ¶0018 and 0074 of the specification filed on 11/21/2019; neither of these paragraphs contains any teachings that the extensional viscosity of the disclosed composition should be a certain value or fall within a specified range. Rather, the two paragraphs only refer to FIG. 1, describing it as a plot of the extensional viscosity vs. strain. Applicant’s FIG. 1 is reproduced below.

    PNG
    media_image1.png
    563
    858
    media_image1.png
    Greyscale

Note that extensional viscosity is plotted on the y axis, which starts at a minimum value of 2.0E+03 Pa∙s (i.e., 2000 Pa∙s). Further note that, as depicted on FIG. 1, the sole inventive example appears to be characterized by an extensional viscosity of approximately 1.1E+04 (i.e., 11000 Pa∙s) at a strain of 1.5, nearly ten times greater than the claimed lower limit. The claimed minimum value of 1200 Pa∙s therefore does not appear on FIG. 1, and is not referenced anywhere in applicant’s original disclosure. The original disclosure therefore does not support the recitation of 1200 Pa∙s as the minimum value for extensional viscosity.
Additionally, as noted above, the original disclosure does not contain any teachings regarding a broad range in which the extensional viscosity may fall. In contrast, the amended claim reads on any value that is greater than or equal to the recited lower limit. Given the absence of any broad ranges taught in the specification, the disclosure of a single inventive example does not provide support for the open-ended range which reads on any value greater than 1200 Pa∙s. The newly added limitation regarding extensional viscosity therefore is not supported by applicant’s original disclosure.
Regarding the rejection over Oysaed: Applicant argues that the prior art composition differs from the claimed invention because Oysaed teaches a blend of propylene polymer and a branched propylene polymer, wherein the branched propylene polymer is in a minority amount.
The claimed invention is a composition defined as comprising a single branched polypropylene copolymer; the claim as written therefore reads on a single branched polypropylene having the claimed properties.  
Applicant’s argument is directed towards the end use of the prior art branched polymer as an additive to be combined with another polymer. It has been held that an intended use of the must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It is therefore insufficient to merely argue that Oysaed teaches that the prior art branched polymer is combined with another propylene polymer. 
As discussed above and in the previous Office Action, Oysaed discloses the production of a branched polypropylene copolymer that appears to be identical to that disclosed in the instant application; it is therefore reasonably expected that its properties would not be materially different from those of the claimed invention; see In re Fitzgerald and In re Marosi  cited earlier in this action. Applicant has not provided evidence that the prior art branched polypropylene would not have the claimed properties. The rejection therefore is maintained.
Alternatively, note that the claimed invention is a composition “comprising” the recited branched polypropylene copolymer. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (MPEP § 2111.03(I)). Contrary to applicant’s argument, the claims as written do not contain any language prohibiting the inclusion of additional polymer components in the composition. Furthermore, the claim does not contain any limitations regarding the amount of branched polypropylene copolymer in the claimed composition. So long as the branched polymer is present, the claimed limitation is met regardless of whether it is present as the majority component of the blend or a minor component. The presence of an additional polymer in the prior art composition therefore does not differentiate between the claimed invention and the prior art. 
The prior art renders obvious a composition which 1) comprises the required branched propylene polymer and 2) has a melt flow rate in the range of 5 to 40 g/10 min (page 12: lines 19-20), overlapping the claimed range).  Furthermore, applicant’s argument state on the record that the composition of Oysaed is comparable to that of comparative example 2 of the instant application. Applicant’s FIG. 1 shows that comparative example 2 has an extensional viscosity of about 7000 Pa∙s at a strain of 1.5; note that this value falls within the claimed range. Given applicant’s statement that the prior art corresponds to comparative example 2, it is therefore reasonably expected that the prior art composition would have the required extensional viscosity.
Applicant argues that the prior art branched polymer has a melt flow rate (MFR) much lower than the claimed range, citing the prior art example wherein the branched polypropylene has a MFR of 2.5 g/10 min. It has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP § 2123 [R-5]). As discussed in the previous Office Action, incorporated herein by reference, the branched polymer of Oysaed is characterized by a MFR (230 °C, 2.16 kg) in the range of 0.1 to 20 g/10 min (page 7, lines 28-32). Contrary to applicant’s argument, the fact that the prior art example utilizes a branched polymer having MFR of 2.5 g/10 min does not teach away from the broader disclosure that its MFR can be as high as 20 g/10 min, overlapping the claimed range. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a branched propylene copolymer having the claimed MFR.
Applicant argues that Oysaed does not contain any teachings regarding extensional viscosity. The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious; see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. App.  Inter. 1985). Contrary to applicant’s argument, it is not necessary that Oysaed disclose the extensional viscosity of the prior art composition. As discussed above and in the previous Action, the prior art renders obvious the production of a branched copolymer that appears to be identical to that of the claimed invention; the burden is therefore shifted to applicant to provide evidence demonstrating that it would not have the required property. As such evidence has not been provided, the rejection is maintained.
Regarding the rejection over Oysaed in view of Sehanobish: Applicant argues that there is no motivation to combine the cited references in order to prepare a composition having the recited properties. 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant; see In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). As discussed in the previous Action, Sehanobish teaches that it was known in the art to react a poly(sulfonyl azide) with a base polymer in order to produce a branched polypropylene. Applicant has not provided any evidence and/or arguments pointing out the supposed errors in the rejection of record, which states it would have been obvious to modify the process of Oysaed by using a poly(sulfonyl azide) in the formation of the branched polypropylene, in order to obtain a final product having the improved properties taught by Sehanobish. In the absence of such arguments and/or evidence, it is not persuasive to merely argue that the prior art does not teach the proposed modification in order to obtain the same benefit as desired by applicant. The rejection is therefore maintained.
Regarding the rejection over Thoen: Applicant argues that the prior art does not teach the claimed composition, arguing that the prior art process results in a polymer that has a crosslinked structure rather than a branched structure.
In response, paragraph 0014 of the specification filed 11/21/2019 states the following.

    PNG
    media_image2.png
    246
    649
    media_image2.png
    Greyscale

Applicant’s specification explicitly states that the claimed branched polymer can be made by crosslinking a propylene copolymer via reaction with a poly(sulfonyl azide). See also instant claims 8 and 15, both of which state that the claimed branched polymer can be made via a crosslinking reaction.
As discussed in the previous Action, Thoen discloses a process wherein a propylene copolymer is crosslinked via reaction with a poly(sulfonyl azide) at elevated temperature. Applicant has not provided any evidence that there is a structural difference between the prior art polymer which is made by crosslinking a propylene copolymer with a poly(sulfonyl azide) and the claimed branched polypropylene which is made by crosslinking a propylene copolymer with a poly(sulfonyl azide). Applicant’s argument that the prior art is structurally different from the claimed invention therefore is not persuasive. Furthermore, the prior art polymer would reasonably be expected to have the claimed extensional viscosity as discussed earlier in this Action.
Applicant argues that the prior art is directed towards the production of foams, and is therefore directed towards a different technical problem. As noted earlier in this Action, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant has not provided any evidence that the prior art polymer would not be able to perform the same functions as the claimed invention; it is therefore unpersuasive to argue that Thoen does not teach the same end use as desired by applicant. The rejection is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765